Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into between LEAPFROG
ENTERPRISES, INC., a Delaware corporation (the “Company”), and JEFFREY G. KATZ
(“Executive”) and shall be deemed effective as of July 3, 2006 (the “Effective
Date”). The Company and Executive are each separately referred to as a “Party”
and collectively as the “Parties.”

RECITALS:

WHEREAS, the Company deems Executive’s employment services as contemplated by
this Agreement to be material and significant to the Company’s success and
desires to ensure that the skills and experience of Executive be made available
to the Company; and

WHEREAS, the Parties desire to enter into this Agreement providing for the
employment of Executive by the Company on the terms and conditions hereinafter
set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the Parties agree as follows:

SECTION 1. EMPLOYMENT.

1.1 Position, Duties, Responsibilities, Authority. The Company shall employ
Executive as its President and Chief Executive Officer, with all such duties,
responsibilities and authority as are customary for, and commensurate with that
position, and all such other duties as the Board of Directors of the Company
(the “Board”) may reasonably assign to Executive from time to time. Executive
shall report directly to the Board, and shall perform his responsibilities in
good faith, to the best of his abilities. On the Effective Date and continuing
for the duration of Executive’s employment thereafter, the Company shall provide
Executive with an appropriate executive office for his use at the Company’s
corporate headquarters in Emeryville, California. Executive shall perform his
duties from the Company’s Emeryville offices or from such other location as
Executive and Board may agree, from time to time. All departments of the Company
shall report to Executive, either directly or indirectly, through senior
managers designated by Executive. Executive shall be authorized to hire all
employees who will report to him directly, subject to approval by the
Compensation Committee of the Board of all proposed compensation terms for such
employees. Executive shall have authority to sign and approve matters on behalf
of the Company consistent with such authority granted to him by the Board.

1.2 Continued Board Service. Executive currently serves as a member of the Board
and will continue in such service for the duration of his employment hereunder;
provided, however, that Executive shall immediately tender his resignation from
the Board upon the Board’s request upon a termination of his employment.
Executive may also be removed from the Board at any time as allowed by the
Articles and Bylaws of the Company and applicable law.



--------------------------------------------------------------------------------

1.3 Exclusive Employment. Executive shall devote all of his business time and
attention to his duties and responsibilities set forth in this Section 1. During
his employment, Executive shall not, without the Board’s prior written approval,
render any business, professional or commercial services of any kind to any
other person, firm or corporation, whether for compensation or otherwise, except
that Executive may engage in civic, philanthropic and community service
activities so long as such activities do not interfere with Executive’s ability
to comply with his obligations under this Agreement and do not otherwise
conflict with the policies or interest of the Company, as determined by the
Board in its reasonable discretion. Notwithstanding the provisions of this
Section 1.3, Executive may continue to serve on the board of directors of one
(1) other company, as Executive and the Company have agreed, and of any other
company that may be approved by the Board in writing in its sole discretion;
provided, however, that the Company may rescind its consent to any such outside
board service if the Board reasonably determines that such service interferes
with Executive’s ability to comply with his obligations under this Agreement or
otherwise conflicts with the policies or interest of the Company.

SECTION 2. COMPENSATION AND OTHER EXECUTIVE BENEFITS.

In consideration of Executive’s employment, and except as otherwise provided
herein, Executive shall receive from the Company the compensation and benefits
described in this Section 2. The compensation and Executive benefits payable to
Executive pursuant to this Agreement may be changed only by written agreement
signed by Executive and a duly authorized member of the Board. Executive
authorizes the Company to deduct and withhold from all compensation to be paid
to him any and all sums required to be deducted or withheld pursuant to federal,
state, or local law, regulation, ruling, or ordinance, including, but not
limited to, income tax withholding and payroll taxes.

2.1 Base Compensation and Bonus.

2.1.1 Base Salary. The Company shall pay Executive for his services hereunder a
base salary at the rate of $600,000 per year, subject to required withholdings
and deductions, paid on the payroll schedule for the Company’s senior executives
in effect from time to time. Executive’s Base Salary shall be subject to annual
review by the Board and may be increased, but not decreased, from time to time
by the Board. No increase to Base Salary shall be used to offset or otherwise
reduce any obligations of the Company to the Executive hereunder or otherwise.
The base salary as determined herein from time to time shall constitute
Executive’s “Base Salary” for purposes of this Agreement.

2.1.2 Sign-on Bonus. As an inducement to enter into this Agreement, Executive
shall receive, on the first regular payroll date after the Effective Date, a
sign-on bonus in the amount of $300,000 (subject to applicable withholdings and
deductions), which (a) shall be regarded as a Target Bonus solely for the
purposes of Section 4.3.2 and (b) shall be promptly refunded to the Company in
full (with the Company having the right of offset against any other amounts due
to Executive) if Executive’s employment terminates prior to December 31, 2006
under Section 4.4 (Involuntary Termination for Cause) or Section 4.7
(Resignation without Good Reason). Any Bonus to which Executive may become
entitled for 2006 performance pursuant to

 

2



--------------------------------------------------------------------------------

Section 2.1.3 below will be reduced (but not below zero) by the amount of any
sign-on bonus paid pursuant to this Section 2.1.2.

2.1.3 Annual Bonus. Executive shall be eligible to receive an annual bonus (the
“Bonus”) based on Executive’s achievement of certain performance objectives
established for him by the Board, or the Compensation Committee, as applicable,
(the “Objectives”), as well as the Company’s overall business and financial
performance. Executive’s target-level Bonus will be set at one hundred percent
(100%) of his Base Salary (the “Target Bonus”), assuming all established
target-level Objectives for the Bonus year are achieved, with an opportunity to
receive a Bonus of up to a maximum of not less than two hundred percent
(200%) of Base Salary for exemplary performance pursuant to stretch-level
Objectives (the “Maximum Bonus”), as determined by the Board in its discretion.
Within thirty (30) days after the Effective Date and annually thereafter as soon
as practicable (with a goal of thirty (30) days) after the later of the
beginning of each fiscal year or the Board of Directors’ approval of the
Company’s operating plan for that fiscal year, Executive shall submit to the
Board a proposed list of target- and stretch-level (and, as may be requested by
the Board or Compensation Committee, any threshold-level) Objectives for that
fiscal year. As soon as practicable (with a goal of thirty (30) days)
thereafter, the Board (or Compensation Committee) shall (in consultation with
Executive) review, modify and provide to Executive a final list of target- and
stretch-level (and any threshold-level) Objectives for that year. Executive must
remain in active employment service with the Company through and including the
last day of each Bonus year in order to be eligible to receive a Bonus for that
year. The Board (or Compensation Committee), in its sole discretion, will
determine whether Executive has earned a Bonus, and the amount of any such Bonus
in accordance with the Objectives. The Bonus shall be payable within ten
(10) business days after the date the Bonus has been determined, but no later
than ninety (90) days following the last day of the Bonus year. Executive shall
be eligible to receive a 2006 Bonus (prorated for Executive’s partial year
service) based on Executive’s achievement of Objectives that have been agreed
between Executive and the Company and separately documented, as evaluated by the
Board in its sole discretion. Except as expressly provided in this Agreement, no
prorated Bonuses will be earned or paid.

2.2 Vacation. Executive shall be entitled to accrue twenty (20) days of paid
vacation each calendar year, accrued on a monthly basis in accordance with
Company vacation and leave policies in effect from time to time, up to a maximum
accrual of thirty-five (35) days of paid vacation. Executive shall plan and take
vacation consistent with his duties and obligations hereunder.

2.3 Benefits.

2.3.1 General Benefits. Executive shall be entitled to receive a monthly
automobile allowance of $650.00, and all other Executive welfare, retirement and
fringe benefits (including group medical and dental for Executive, his spouse
and dependent children, life and disability insurance coverage, and paid sick
leave) and perquisites (collectively, the “Executive benefit plans”) that are
made available to the Company’s senior executives generally, in accordance with
all terms and conditions governing such benefits in effect from time to time.

 

3



--------------------------------------------------------------------------------

2.3.2 Business Travel/Expenses. Executive shall be required to travel in the
performance of his duties hereunder, and shall be entitled to travel first class
for all domestic business travel of more than 600 miles one-way and business
class for all international business travel; provided, however, that Executive
may use his personal aircraft for domestic business travel and will be
reimbursed for such use at a rate equivalent to an unrestricted first class
commercial airline ticket. Subject to the foregoing, the Company shall reimburse
Executive for all reasonable documented business expenses incurred by Executive
in connection with his services hereunder, upon submission to the Company, in
accordance with Company policy, of a written accounting of such expenses, which
accounting shall include an itemized list of all expenses incurred, the business
purposes for which such expenses were incurred, and all such receipts as
Executive reasonably has been able to obtain.

2.3.3 Temporary Residence. For the first year of Executive’s employment
hereunder or until such earlier date as Executive’s employment with the Company
terminates for any reason, the Company shall make available for Executive’s use
a fully furnished apartment in the San Francisco Bay area mutually acceptable to
both Executive and the Company (the “Apartment”). The Company shall pay all
monthly rent and utility costs associated with Apartment. Until Executive
occupies the Apartment or a new permanent residence in the San Francisco area,
the Company shall reimburse Executive for all reasonable documented expenses
incurred by Executive in order to commute from the Los Angeles area and
transition to the Apartment, including travel expenses (on the basis set forth
in Section 2.3.2) and shipment of personal items reasonably necessary for
Executive’s temporary living arrangements, but not including costs relating to
Executive’s permanent relocation. Executive shall be fully grossed-up for any
imputed taxable income resulting from his use of the Apartment, if any, and
transition expense reimbursement so that the net effect for Executive is the
same as if there was no imputed income to Executive. If Executive wishes to
continue using the Apartment after the above-referenced time period, Executive
shall fully assume, and the Company shall assign to Executive, all lease and
other obligations associated with the Apartment, subject to obtaining any
required third-party consent.

SECTION 3. STOCK OPTIONS.

3.1 Initial Grant. Effective on July 6, 2006, the Company shall grant Executive
three (3) awards of nonstatutory stock options (collectively, the “Options”) to
purchase a total of 2,650,000 shares of the Company’s Class A Common Stock
(“Company Common Stock”) to the maximum extent possible pursuant to the LeapFrog
Enterprises, Inc. 2002 Equity Incentive Plan as in effect on the Effective Date
(the “Plan”). The first option (the “First Option”) shall be an option to
purchase 1,200,000 shares of Company Common Stock at a per-share exercise price
equal to the Fair Market Value (as defined under the Plan) of a share of Company
Common Stock applicable to an option granted on the effective grant date of the
First Option. The second option (the “Second Option”) shall be an option to
purchase 950,000 shares of Company Common Stock at an exercise price of $13.33
per share. The third option (the “Third Option”) shall be an option to purchase
500,000 shares of Company Common Stock at an exercise price of $16.67 per share.
Each of the Options shall vest over a four (4) year period with twenty-five
percent (25%) of the shares subject to each of the Options vesting upon
Executive’s completion of one (1) year of continuous employment service, and
one-forty-eighth (1/48) of the shares vesting for each month of Executive’s
continuous employment service thereafter. The Options

 

4



--------------------------------------------------------------------------------

shall have a ten (10) year term (the “Option Term”), and will be subject to all
terms and conditions set forth in the Plan and in a stock option grant notice
and stock option agreement substantially in the forms attached hereto as Exhibit
A. Notwithstanding the foregoing, to the extent that the terms of the Plan
restrict the Company’s authority to grant all of the Options under the Plan, the
Company shall (i) grant all of the First Option and a portion of the Second
Option covering 800,000 shares under the Plan and (ii) grant the balance of the
Second Option and all of the Third Option as an inducement grant outside the
Plan, but otherwise governed by terms substantially similar to those of the Plan
and by the terms hereof.

3.2 Non-Employee Director Award. Executive acknowledges that the Options are in
lieu of any 2006 award under the Company’s 2002 Non-Employee Directors’ Stock
Award Plan (the “Directors’ Plan”). Accordingly, Executive hereby renounces the
automatic annual grant made under the Directors’ Plan on the July 1, 2006 Annual
Grant Date and agrees that such award shall be deemed to be void ab initio. This
Section 3.2 shall have no effect on any awards received by Executive under the
Directors’ Plan prior to July 1, 2006.

3.3 Other Equity Awards. After January 1, 2007, the Company may award Executive
additional stock options or other equity awards (collectively, the “Equity
Awards”) pursuant to the Plan as determined by the Compensation Committee of the
Board in its sole discretion. Except as expressly provided herein, the
exercisability, vesting and other terms and conditions governing the Equity
Awards be governed solely by the separate written agreements governing such
Equity Awards, and not by this Agreement.

SECTION 4. AT WILL EMPLOYMENT; POST-EMPLOYMENT BENEFITS.

4.1 At Will Employment. Executive’s employment with the Company shall be
at-will. Accordingly, both Executive and the Company shall remain free to
terminate the employment relationship with or without Cause or Good Reason, at
any time, with or without advance notice, subject to the terms of this
Agreement.

4.2 Payments Due Upon Termination For Any Reason. Upon termination of
Executive’s employment for any reason by any Party, Executive (or his estate, if
applicable) shall be paid any earned but unpaid Base Salary due to him, all
accrued but unused vacation earned through and including the date Executive’s
employment terminates (the “Termination Date”), any earned and unpaid prior year
bonus (other than upon a termination by the Company for Cause) and all accrued
and vested benefits under all Executive benefit plans. Executive (or his estate,
if applicable) shall be reimbursed for all reasonable documented business
expenses incurred by Executive through the Termination Date in accordance with
the terms of this Agreement and the Company’s expense reimbursement policies and
procedures then in effect.

4.3 Termination For Death/Permanent Disability.

4.3.1 Permanent Disability Defined. Executive’s employment shall automatically
terminate upon Executive’s death or “permanent disability”. For purposes of this
Agreement, Executive shall be deemed to have a “permanent disability” warranting
termination of employment if Executive becomes entitled to disability benefits
under the Company’s then-current long-term disability insurance plan or policy;
provided, however, that if there is no such

 

5



--------------------------------------------------------------------------------

plan or policy in effect, the term shall have the same meaning as is set forth
in Section 22(e)(3) of Code on the Effective Date. Upon termination of
Executive’s employment pursuant to this Section 4.3.1, Executive (or his estate,
as applicable) shall receive any amounts payable to Executive (or his estate, if
applicable) under any life or disability insurance policies obtained for
Executive pursuant to Section 2.3.1 above. Additionally, all vested shares
subject to the Options (including any shares subject to the accelerated vesting
provision set forth in Section 4.3.2 below) shall remain exercisable for two
(2) years after the Termination Date (but not beyond the end of the Option
Term).

4.3.2 Severance Benefits. In addition to the foregoing, in the event Executive’s
employment is terminated as a result of his death or permanent disability,
Executive (or his estate, as applicable), shall be eligible to receive, as
severance, a prorated portion of Executive’s Target Bonus for the year in which
the Termination Date occurs, subject to required withholdings and deductions,
paid on the customary Bonus payment date as set forth in Section 2.1.2 above.
The Company shall also accelerate the vesting of the shares subject to the
Options so that, as of Termination Date, Executive becomes vested in the number
of shares that would have become vested had Executive remained continuously
employed with the Company for twelve (12) months after the Termination Date. The
prorated Bonus and accelerated vesting benefits described in this Section 4.3.2
are hereinafter referred to as the “Severance Benefits”.

4.4 Termination For Cause.

4.4.1 Cause Defined. The Company may terminate Executive’s employment for
“Cause” upon ten (10) business days’ advance written notice to Executive, which
notice shall specify the facts constituting Cause. For purposes of this
Agreement, “Cause” for termination shall exist if Executive: (i) commits an act
of fraud, embezzlement or misappropriation against or involving the Company;
(ii) is convicted of, or enters a plea of guilty of no contest to, any felony
involving moral turpitude or dishonesty; (iii) commits an act, or fails to
commit an act, involving the Company which amounts to, or with the passage of
time would amount to, willful misconduct, wanton misconduct, gross negligence or
a material breach of this Agreement and which results or is reasonably likely to
result in significant harm to the Company; or (iv) willfully fails to perform
his responsibilities and duties under this Agreement for a period of ten
(10) business days following receipt of written notice from the Company
specifically describing past instances of willful failure of performance and
providing Executive an opportunity to cure any such claimed past failure of
performance, if it is reasonably susceptible to cure. No act or failure to act
on Executive’s part shall be considered “willful” if Executive acted (or failed
to act) in good faith, based on a reasonable belief that Executive’s act or
omission was in (and not opposed to) the best interests of the Company.

4.4.2 No Benefits Upon Termination For Cause. Executive shall not be entitled to
any severance or other post-employment benefits from the Company upon
termination of his employment for Cause, except as may be required by law.
Executive shall forfeit all Options or other Equity Awards that remain unvested
as of the date Executive’s employment terminates for Cause, and Executive shall
have thirty (30) days after such Termination Date (but not beyond the end of the
Option Term) to exercise any vested shares subject to the Options.

 

6



--------------------------------------------------------------------------------

4.5 Termination Without Cause. Upon termination of Executive’s employment
without Cause and Executive’s satisfaction of the release requirements set forth
in Section 4.8 below, the Company shall provide Executive the amounts payable
pursuant Section 4.2 and Severance Benefits, and Executive and the Company shall
immediately commence a consulting relationship on the terms set forth in
Section 6 of this Agreement (the “Consultancy”). Additionally, all of the
Options, to the extent vested and not previously exercised, shall remain
exercisable for two (2) years after the Termination Date (but not beyond the end
of the Option Term).

4.6 Resignation for Good Reason.

4.6.1 Good Reason Defined. Executive may resign his employment with the Company
for “Good Reason” if any of the following events occur without Executive’s
express written consent and continue in effect for a period of ten business
(10) days after receipt by the Company of written notice from Executive of the
need to cure, if it is reasonably susceptible of cure: (i) the assignment to
Executive of duties inconsistent with, or which constitute a substantial
alteration in the nature or status of, Executive’s responsibilities (including
reporting responsibilities) as contemplated under this Agreement (for the
avoidance of doubt, any Change In Control in which Executive is not the
senior-most officer of the surviving top-most parent company, whether public or
not public, shall be regarded as such a substantial alteration), excluding
(a) the assignment of more senior duties to Executive or (b) a delisting of the
Company for purposes of public trading which (other than the delisting itself)
does not result in a material change in Executive’s title, job duties and
responsibilities; (ii) the failure to elect or to re-elect Executive as a
director of the Company or the removal of Executive from the Board for a reason
other than for conduct constituting Cause under this Agreement, (iii) reduction
of Executive’s Base Salary or Target Bonus below the amounts stated above;
(iv) relocation of Executive’s place of work to any place that lengthens
Executive’s daily commute distance from San Francisco, California, by more than
35 miles, excluding any required business travel by Executive or the Company’s
relocation of Executive’s principal work location to a location within 35 miles
of Executive’s Southern California residence; (v) failure by the Company or any
successor or assign (whether by operation of law or otherwise, including any
surviving company in a merger or similar transaction involving the Company),
within ten (10) business days after written request from Executive following a
Change In Control, to deliver to Executive an agreement expressly reaffirming
the surviving company’s or such other successor’s or assignee’s commitment to
honor the Company’s obligations under this Agreement; or (vi) the appointment,
prior to the third anniversary of the Effective Date (the “Third Anniversary”),
of an individual other than Executive to serve as the successor Chairman of the
Board following Stephen B. Fink’s resignation or removal from that position.

4.6.2 Benefits and Consultancy Upon Resignation For Good Reason. Upon
Executive’s resignation of employment for Good Reason and satisfaction of the
release requirements set forth in Section 4.8 below, the Company shall provide
Executive the amounts payable pursuant Section 4.2 and Severance Benefits, and
Executive and the Company shall immediately commence the Consultancy on the
terms set forth in Section 6 below. Additionally, all of the Options, to the
extent vested, shall remain exercisable for two (2) years after the Termination
Date (but not beyond the end of the Option Term).

 

7



--------------------------------------------------------------------------------

4.7 No Severance Benefit Upon a Resignation Without Good Reason. Upon
Executive’s resignation without Good Reason, Executive shall not be eligible to
receive any severance or other post-employment benefits; provided, however, that
if Executive resigns without Good Reason on or after the Third Anniversary, the
Options (to the extent vested) shall remain exercisable for one (1) year after
the Termination Date (but not beyond the end of the Option Term). If Executive
resigns without Good Reason before the Third Anniversary, Executive shall have
thirty (30) days after the Termination Date to exercise the vested portion of
the Options.

4.8 Severance and Consultancy Conditions. As a precondition to receiving the
Severance Benefits or the Consultancy (as applicable), Executive (or his estate,
if applicable) must sign a general release (the “Release”) of claims against the
Company and its officers, directors, employees, shareholders, parent or
subsidiary entities, agents and affiliates, in the form attached hereto as
Exhibit B, within sixty (60) days after the Termination Date or such later date
as may be required due to Company delays. Executive’s continued service on the
Board after the Termination Date (if requested) shall not modify or alter in any
way Executive’s severance-related rights or the release requirements set forth
under this Agreement.

SECTION 5. COMPENSATION UPON CERTAIN TRANSACTIONS.

Executive shall be eligible to receive certain benefits upon a “Change In
Control” (defined below) or a “Delisting” (defined below) on the terms set forth
below.

5.1 Change In Control.

5.1.1 Change In Control. For purposes of this Agreement, a Change In Control
shall have the same meaning as set forth in the Plan.

5.1.2 Accelerated Vesting. Upon the occurrence of a Change In Control, the
Company will accelerate the vesting of the Options as well all Equity Awards
then held by Executive so that all unvested Options and Equity Awards become
fully vested as of the date the Change In Control occurs.

5.1.3 Other Benefits. If, in connection with or during the two (2) year period
following the occurrence of a Change In Control, Executive’s employment
terminates pursuant to a Covered Termination (defined below), the Company will
accelerate the vesting any Equity Awards (not previously vested pursuant to this
Agreement or otherwise) then held by Executive so that all such Equity Awards
become fully vested as of the Termination Date, and all of Executive’s vested
Options and Equity Awards granted in the form of stock options shall remain
exercisable for two (2) years after the Termination Date (but not beyond the end
of the Option Term or option term, as the case may be). The Company shall
provide Executive the amounts payable pursuant Section 4.2 and the Severance
Benefits, and Executive and the Company shall immediately commence the
Consultancy on the terms set forth in Section 6 below, subject to Executive
delivering an effective Release to the Company within sixty (60) days of the
Termination Date or such later date as may be required due to Company delays, in
order to receive the benefits of this Section 5.1.3.

 

8



--------------------------------------------------------------------------------

5.2 Delisting. Anything in this Agreement to the contrary notwithstanding, upon
the termination of Executive’s employment for any reason (other than an
involuntary termination by the Company for Cause) upon or following the
occurrence of a Delisting, all of Executive’s vested Options shall remain
exercisable for five (5) years after the Termination Date (but not beyond the
end of the Option Term). For purposes of this Agreement, a “Delisting” means any
event or transaction not otherwise constituting a Change In Control pursuant to
which the Company’s shares are “delisted” from public trading.

SECTION 6. POST-EMPLOYMENT CONSULTANCY.

This Section sets forth the terms and conditions of Executive’s consultancy with
the Company following a termination without Cause or a resignation for Good
Reason occurring at any time during Executive’s employment with the Company.

6.1 Consulting Period. Subject to the other terms and conditions set forth in
this Section 6, Executive shall serve as a consultant to the Company for
twenty-four (24) months after the Termination Date (the “Consulting Period”) if
either Executive resigns for Good Reason or Executive’s employment is terminated
by the Company for any reason other than for Cause or Executive’s death or
permanent disability (each a “Covered Termination”) at any time. Executive shall
serve as a consultant to the Company for the duration of the Consulting Period
unless Executive provides any services or assistance in any capacity to a
Competitive Business (as defined below), in which event the Consultancy shall
immediately terminate, and the Company shall have no continuing obligation to
pay any consulting fees or benefits, and Executive shall have no further
obligation to provide any consulting services.

6.2 Consulting Services. Executive shall provide consulting services to the
Company in any area of his expertise upon request by the Company. Executive
shall provide the consulting services off-site at a location of his choosing,
unless his presence at a particular location is reasonably requested by the
Company. Executive shall make himself available to perform such consulting
services throughout the Consulting Period, at reasonable times, for a maximum of
forty (40) hours per month, provided that the Company shall not require
consulting services to be performed at a time or in a manner that would
unreasonably interfere with Executive’s ability to engage in any employment,
consulting or work relationship other than his consulting work for the Company
(“Other Work Activity”). As part of his consulting services, Executive shall,
within the first forty-five (45) days of the Consulting Period, provide the
Company with a report providing briefing information, as reasonably requested by
the Company, on Company operations and activities (in which Executive had
personal involvement or about which he had personal knowledge) pending as of the
Termination Date.

6.3 Consulting Fees and Benefits. The Company shall pay Executive annual
consulting fees (the “Fees”) equal to the sum of (i) Executive’s Base Salary
(ii) the higher of Executive’s Target Bonus and the average annual Bonus amount
paid to Executive for the two (2) fiscal years preceding the Termination Date
and (iii) one-third of all self-employment taxes paid by Executive on the Fees
(for the avoidance of doubt, including the amount under this clause (iii)), to
be paid in equal semi-monthly installments. Provided the Executive timely elects
to continue his group health insurance coverage after the Termination Date
pursuant to the federal COBRA law or comparable state law and the terms and
conditions of the applicable

 

9



--------------------------------------------------------------------------------

Company group health insurance plans, in exchange for the consulting services,
the Company shall also pay all health insurance continuation premiums necessary
to maintain Executive’s group health insurance coverage (for himself and his
covered dependents) as of the Termination Date in effect for Consulting Period.
Pursuant to its regular business practice, the Company shall reimburse Executive
for all reasonable documented business expenses incurred in performing the
consulting services.

6.4 Taxes and Withholding. The Company will not withhold from the Fees any
amount for taxes, social security or other payroll deductions, and will report
the Fees on an IRS Form 1099. Executive acknowledges that he will be solely
responsible for, and will file, on a timely basis, all tax returns and payments
required to be filed with, or made to, any tax authority with respect to the
performance of services and receipt of Fees, and that Executive will indemnify
and hold harmless the Company from any liability for any taxes that may be
assessed by any taxing authority with respect to the Fees.

6.5 Ownership of Work Product. As a condition of the Consultancy, Executive
shall assign to the Company all right, title and interest in and to any work
product created by Executive, or to which Executive contributes, pursuant to the
Consultancy (the “Work Product”), including all copyrights, trademarks and other
intellectual property rights contained therein. Executive agrees to execute, at
the Company’s request and expense (including reasonable attorneys fees), all
documents and other instruments necessary or desirable to confirm such
assignment, including without limitation, a copyright assignment in the form
required by the Company (“Assignment of Copyright”). In the event that Executive
does not, for any reason, execute such documents within a reasonable time after
the Company’s request, Executive shall be deemed to have irrevocably appointed
the Company as his attorney-in-fact for the purpose of executing such documents
on his behalf, which appointment will be coupled with an interest.

6.6 Artist’s and Moral Rights. If Executive has any rights, including without
limitation “artist’s rights” or “moral rights,” in the Work Product that cannot
be assigned, Executive agrees to waive enforcement worldwide of such rights
against the Company. In the event that Executive has any such rights that cannot
be assigned or waived, Executive hereby grants to the Company an exclusive,
royalty-free, worldwide, irrevocable, perpetual license to use, reproduce,
distribute, create derivative works of, publicly perform and publicly display
the Work Product in any medium or format, whether now known or later developed.

6.7 Representations and Warranties. As of the first day of the Consulting
Period, Executive will, to the extent reasonably within his ability, represent
and warrant that: (a) he has the right and unrestricted ability to assign the
Work Product to the Company as set forth above, and (b) he will not create Work
Product, which he knows or reasonably should have known (without being required
to make an independent investigation), infringes upon any copyright, patent,
trademark, right of publicity or privacy, or any other proprietary right of any
person, whether contractual, statutory or common law.

6.8 Independent Contractor Relationship. During the Consulting Period,
Executive’s relationship with the Company will be that of an independent
contractor, and nothing in the Consultancy is intended to, or should be
construed to, create a partnership, agency,

 

10



--------------------------------------------------------------------------------

joint venture or employment relationship. Executive will not be entitled during
the Consulting Period to any of the benefits that the Company may make available
to its Executives, including, but not limited to, life insurance, profit-sharing
or retirement benefits. Executive shall not be authorized during the Consulting
Period to make any representation, contract or commitment on behalf of the
Company unless specifically authorized in writing to do so by the Company’s
Chief Executive Officer or his or her designee.

6.9 Competitive Business. For purposes of this Agreement, “Competitive Business”
means any person or entity engaged in or planning to engage in the same lines of
toy/game and children’s educational and entertainment products businesses
conducted by the Company or for which the Company has engaged in other than de
minimis planning to conduct.

SECTION 7. CODE SECTION 409A COMPLIANCE.

Because of the uncertainty of the application of Section 409A of the Code to
payments pursuant to this Agreement, including, without limitation, payments
pursuant to Sections 4, 5 or 6 hereof, Executive agrees that if any such
payments are subject to the provisions of Section 409A of the Code, or any part
thereof, being considered a “nonqualified deferred compensation plan” pursuant
to Section 409A of the Code, then such payments shall be made in accordance
with, and this Agreement shall be amended to the minimum extent necessary to
comply with, Section 409A of the Code, including, without limitation, any
necessary delay of six (6) months applicable to payment of deferred compensation
to a “specified employee” (as defined in Section 409A(2)(B)(i) of the Code) upon
separation from service.

SECTION 8. PARACHUTE PAYMENTS.

8.1 Better After Tax Result. If any payment or benefit Executive would receive
in connection with a Change In Control pursuant to this Agreement or otherwise
(collectively, the “Transaction Benefit”) (i) would constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Transaction Benefit shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (a) the largest portion of
the Transaction Benefit that would result in no portion of the Transaction
Benefit being subject to the Excise Tax or (b) the largest portion, up to and
including the total, of the Transaction Benefit, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt, on an after-tax basis, of the greater
amount of the Transaction Benefit notwithstanding that all or some portion of
the Transaction Benefit may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Transaction Benefit equals the Reduced Amount, reduction shall occur in the
following order unless Executive elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Transaction Benefit occurs):
reduction of cash payments; cancellation of accelerated vesting of any Options
and other Equity Awards; reduction of employee benefits. In the event that
acceleration of vesting of any Option or Equity Award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse

 

11



--------------------------------------------------------------------------------

order of the date of grant of such Options and Equity Awards unless Executive
elects in writing a different order for cancellation.

8.2 Procedures. The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform all calculations required under this Section 8, applying
assumptions reasonably acceptable to Executive and the Company. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to the Transaction Benefit is triggered (if requested at that
time by the Company or Executive) or such other time as requested by the Company
or Executive. If the accounting firm determines that no Excise Tax is payable
with respect to the Transaction Benefit, it shall furnish the Company and
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to such Transaction Benefit. Any dispute regarding
determinations of the accounting firm made hereunder shall be subject to the
dispute resolution procedures set forth in Section 12.

SECTION 9. INSURANCE; INDEMNIFICATION.

During and following termination of Executive’s employment for any reason, the
Company shall provide directors’ and officers’ liability insurance for Executive
and shall indemnify and hold Executive harmless for any and all loss and
liability for any and all authorized acts or omissions by Executive in the
course and scope of his employment on the most favorable terms extended to any
other senior officer or director of the Company.

SECTION 10. COVENANTS OF EXECUTIVE.

10.1 No Conflicts. Executive represents and warrants that he is free to enter
into and perform each of the terms and conditions of this Agreement; and that
his execution and/or performance of all his obligations under this Agreement
does not and will not violate or breach any other agreement between Executive
and any other person or entity. Executive acknowledges that but for this
representation and warranty, the Company would not agree to enter into this
Agreement.

10.2 Proprietary Information Obligations/Executive Policies. As a condition of
employment, Executive shall sign and abide by the Company’s standard form of
Executive Proprietary Information and Inventions Agreement (the “Proprietary
Information Agreement”), a copy of which is attached as Exhibit C. Executive
further agrees that he will comply with all Company policies and procedures in
effect from time to time.

10.3 No Competition. Executive agrees that, during his employment hereunder, he
shall not directly or indirectly, individually or together or through any
affiliate or other person,

 

12



--------------------------------------------------------------------------------

firm, corporation or entity, engage in, support or promote any Competitive
Business (as defined in Section 6.9 of this Agreement).

10.3.1 No Solicitation. During Executive’s employment by the Company and for two
(2) years after the Termination Date, Executive will not, either directly or
indirectly, solicit, induce, or encourage or attempt to solicit, induce, or
encourage any Executive, consultant or independent contractor of the Company to
terminate his or her relationship with the Company to become an employee,
consultant or independent contractor to or for any other person or entity.

10.3.2 No Disruption. During his employment with the Company and for two
(2) years after the Termination Date, Executive shall not, directly or
indirectly, individually or on behalf of any other person or entity, interfere
with any transaction or pending transaction in which the Company or any
successor, assign or affiliated entity was engaged at any time during
Executive’s employment with the Company.

10.3.3 Protection of Vendor and Customer Data. Executive acknowledges and agrees
that the Company’s list of actual and potential customers and vendors, customer
and vendor contact information, pricing, purchasing and sale habits, histories
and preferences, and all other sensitive customer and vendor data (collectively,
“Vendor/Customer Database”) constitutes the Company’s highly valuable
confidential and proprietary information; that the Company takes extensive steps
to maintain the confidentiality of its Vendor/Customer Database, and that the
Vendor/Customer Database derives value from its secrecy. As part of Executive’s
pre-Effective Date Board service and his continuing Board and employment
services hereunder, Executive will have access to, and shall assist in further
developing the Company’s Vendor/Customer Database. Executive hereby specifically
acknowledges and agrees that the Vendor/Customer Database is the Company’s
valuable proprietary and confidential information and he will take all
reasonable steps to maintain its confidentiality. In order to safeguard the
Vendor/Customer Database, Executive agrees that during his employment with the
Company and for two (2) years after the Termination Date, Executive shall not,
directly or indirectly, on behalf of any person or entity engaged in a
Competitive Business, solicit, negotiate, or enter into a business transaction
with any person or entity who was an actual customer or vendor of the Company,
or a potential customer or vendor with whom the Company had engaged in
substantial business discussions, as of the Termination Date with whom Executive
had any direct dealings.

10.4 Cooperation. During Executive’s employment with the Company and for three
(3) years thereafter, Executive shall, upon Company’s reasonable request and in
good faith and with his best efforts, subject to his reasonable availability,
cooperate and assist Company in any dispute, controversy, or litigation in which
Company may be involved and with respect to which Executive obtained knowledge
while employed by the Company or any of its affiliates, successors, or assigns,
including, but not limited to, his participation in any court or arbitration
proceedings, giving of testimony, signing of affidavits, or such other personal
cooperation as counsel for the Company shall request. Any such activities shall
be scheduled, to the extent reasonably possible, to accommodate Executive’s
business and personal obligations at the time. The Company shall pay Executive’s
reasonable, pre-approved and documented travel, at the same level of
accommodation as provided during his employment hereunder, and out-of-pocket
expenses incurred in connection with any such cooperation (including any forgone
wages, salary

 

13



--------------------------------------------------------------------------------

and other compensation and attorneys fees), and will reasonably accommodate
Executive’s scheduling needs.

10.5 Remedies. In view of the position of confidence which Executive has and
will continue to enjoy with the Company and his anticipated relationship with
the clients, customers, and employees of the Company and its affiliates pursuant
to his employment hereunder, and recognizing both the access to confidential
financial and other information which Executive will have pursuant to his
Agreement, Executive expressly acknowledges that the restrictive covenants set
forth in this Section 10 are reasonable and necessary in order to protect and
maintain the proprietary interests and other legitimate business interests of
the Company and its affiliates. Executive further acknowledges that (1) it would
be difficult to calculate damages to the Company and its affiliates from any
breach of his obligations under this Section 10, (ii) that injury to the Company
and its affiliates from any such breach would be irreparable and impossible to
measure, and (iii) that the remedy at law for any breach or threatened breach of
this Section 10 would therefore be an inadequate remedy and, accordingly, the
Company shall, in addition to all other available remedies (including, without
limitation, seeking such damages as it can show it and its affiliates have
sustained by reason of such breach and/or the exercise of all other rights it
has under this Agreement), be entitled to injunctive and other similar equitable
remedies, without having to post a bond.

SECTION 11. ATTORNEY FEE REIMBURSEMENT.

The Company will reimburse Executive for all legal fees actually and reasonably
incurred by Executive in connection with the negotiation, review and
finalization of this Agreement and any agreements related to this Agreement and
any subsequent modifications to this Agreement (including, without limitation,
any separation agreement), up to a maximum total reimbursement amount of
$50,000.

SECTION 12. DISPUTE RESOLUTION.

Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating in any way to the
enforcement, breach, performance, execution or interpretation of this Agreement,
Executive’s employment, or the termination of that employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California, conducted by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then applicable JAMS rules. Executive acknowledges that by agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to determine if an issue is subject to this
arbitration obligation, and to award any or all remedies that either Party would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees. Nothing in this Agreement will prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration.

 

14



--------------------------------------------------------------------------------

SECTION 13. ASSIGNABILITY.

This Agreement is binding upon and inures to the benefit of the Parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time, but such assignment
shall not relieve the Company of its obligations hereunder. Executive may not
assign any of his rights or delegate any of his duties under this Agreement,
either voluntarily or by operation of law, without the prior written consent of
the Company, which may be given or withheld by the Company in its sole and
absolute discretion.

SECTION 14. NOTICES.

Notices under this Agreement shall be in writing and mailed by certified or
registered United States mail, return receipt requested, delivered by express
overnight courier (e.g., Federal Express), or personally delivered, to the
Executive at his business address or most current residential address as
reflected in the Company’s most current personnel records, or to the Company,
sent to the attention of the Company’s General Counsel at the most current
corporate headquarter mailing address. Notice by mail shall be deemed received
three (3) business days after the date of mailing.

SECTION 15. MISCELLANEOUS.

15.1 Conflicting Terms. To the extent this Agreement conflicts with the terms
and conditions in the Proprietary Information Agreement or other agreement or
Company plan, program, policy or practice, this Agreement shall control unless
the Company and Executive otherwise agree by specific reference to this
Section 15.1.

15.2 Entire Agreement. This Agreement (including the Exhibits thereto) and the
agreements referenced herein embody the entire representations, warranties,
covenants and agreements in relation to the subject matter hereof and supersede
any previous understandings or agreements between the Company and Executive,
whether oral or written. No other representations, warranties, covenants,
understandings or agreements in relation hereto exist between the parties except
as otherwise expressly provided herein.

15.3 Amendment. This Agreement may not be amended except by an instrument in
writing executed by Executive and a duly authorized member of the Board.

15.4 Applicable Law; Choice of Forum. This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the substantive
laws of the State of California without respect to conflicts of law principles.

15.5 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the Parties insofar as possible.

15.6 Non-Waiver of Rights and Breaches. Any waiver by a Party of any breach of
any provision of this Agreement must be in writing to be effective, and will not
be deemed to be

 

15



--------------------------------------------------------------------------------

a waiver of any subsequent breach of that provision or of any breach of any
other provision of this Agreement. No failure or delay in exercising any right,
power, or privilege granted to a Party under any provision of this Agreement
will be deemed a waiver of that or any other right, power or privilege. No
single or partial exercise of any right, power or privilege granted to a Party
under any provision of this Agreement will preclude any other or further
exercise of that or any other right, power or privilege.

15.7 Interpretation of Agreement. Each of the Parties has been represented by
counsel in the negotiation and preparation of this Agreement. The Parties agree
that this Agreement is to be construed as jointly drafted. Accordingly, neither
Party shall be construed as the “drafter” of the Agreement for purposes of
interpreting its terms. The headings used in this Agreement are inserted for
ease of reference only, and shall have no effect in the construction or
interpretation of this Agreement.

15.8 Gender and Number. Concerning the words used in this Agreement, the
singular form shall include the plural form, the masculine gender shall include
the feminine or neuter gender, and vice versa, as the context requires, and the
word ‘person’ shall include any natural person, partnership, corporation,
association, trust, estate or other legal entity. The conjunction “or” shall be
inclusive and not exclusive.

15.9 Public Announcements. The Company shall give Executive a reasonable
opportunity to review and comment on any public announcement (including any
filing with a governmental agency or stock exchange) relating to this Agreement
or Executive’s employment by the Company.

15.10 Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or PDF of an executed counterpart
signature page hereof by a Party shall constitute due execution and delivery of
this Agreement by such party.

15.11 No Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

EXECUTIVE:

/s/ Jeffrey G. Katz

Jeffrey G. Katz

 

COMPANY: LEAPFROG ENTERPRISES, INC. By:  

/s/ Steven B. Fink

 

Steven B. Fink

 

Chairman

 

17



--------------------------------------------------------------------------------

EXHIBIT A

FORMS OF STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT

LEAPFROG ENTERPRISES, INC.

2002 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

LeapFrog Enterprises, Inc. (the “Company”), pursuant to its 2002 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder a nonstatutory stock
option to purchase the number of shares of the Company’s Class A Common Stock
set forth below. This option is subject to all of the terms and conditions as
set forth herein and in the Stock Option Agreement and the Plan, which are
attached hereto and incorporated herein in their entirety. Defined terms not
explicitly defined herein but defined in the Plan shall have the same
definitions as in the Plan.

 

Optionholder:      Date of Grant:      Vesting Commencement Date:      Number of
Shares Subject to Option:      Exercise Price (Per Share):      Total Exercise
Price:      Expiration Date:     

 

Exercise Schedule:    Same as Vesting Schedule Vesting Schedule:    The shares
subject to the option shall vest in accordance with the following vesting
schedule, provided that Optionholder’s Continuous Service as an Employee of the
Company has not terminated prior to the applicable vesting date: 1/4 of the
shares shall vest one year after the Vesting Commencement Date and 1/48 of the
shares shall vest monthly thereafter over the next three years.   
Notwithstanding the foregoing vesting schedule, some or all of the shares
subject to the option shall vest at an earlier time, and shall be exercisable
for an extended period of time, under certain circumstances as provided in the
Employment Agreement (as defined below). Payment:    By one or a combination of
the following items (described in the Stock Option Agreement):   

x       By cash, check, bank draft or money order payable to the Company

x       Pursuant to a Regulation T Program if the shares are publicly traded

x       By delivery of already-owned shares if the shares are publicly traded

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of
(i) options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only: OTHER AGREEMENTS:    Employment Agreement
dated as of July 3, 2006 between Optionholder and the Company (the “Employment
Agreement”)



--------------------------------------------------------------------------------

LEAPFROG ENTERPRISES, INC.     OPTIONHOLDER:

By:

              Signature       Signature

Title:

        

Date:

    

Date:

          

ATTACHMENTS: Stock Option Agreement and 2002 Equity Incentive Plan



--------------------------------------------------------------------------------

ATTACHMENT 1

STOCK OPTION AGREEMENT

LEAPFROG ENTERPRISES, INC.

2002 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, LeapFrog Enterprises, Inc. (the “Company”) has granted you a
nonstatutory stock option under its 2002 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Class A Common Stock indicated in
your Grant Notice at the exercise price indicated in your Grant Notice. Defined
terms not explicitly defined in this Stock Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service as an Employee of the Company.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Class A Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check, bank draft or money order payable to the Company or
in any other manner permitted by your Grant Notice, which may include one or
more of the following:

(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Class A Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Class A Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds.

(b) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Class A Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Class A Common Stock (either by actual delivery or
attestation) either that you have held for the period required to avoid a charge
to the Company’s reported earnings (generally six (6) months) or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date

 

3



--------------------------------------------------------------------------------

of exercise. “Delivery” for these purposes, in the sole discretion of the
Company at the time you exercise your option, shall include delivery to the
Company of your attestation of ownership of such shares of Class A Common Stock
in a form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Class A Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

4. WHOLE SHARES. You may exercise your option only for whole shares of Class A
Common Stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Class A Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Class A Common Stock are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

6. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
(as set forth in the Grant Notice) and expires upon the day before the tenth
(10th) anniversary of the Date of Grant; provided, however, that notwithstanding
anything in the Plan to the contrary, in accordance with the provisions of the
Employment Agreement (as defined in your Grant Notice), the term of your option
shall expire prior to the tenth (10th) anniversary of the Date of Grant if your
employment with the Company terminates prior to such date, as set forth in the
Employment Agreement.

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Class A Common Stock
are subject at the time of exercise, or (3) the disposition of shares of Class A
Common Stock acquired upon such exercise.

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company,

 

4



--------------------------------------------------------------------------------

you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.

9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

10. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Class A Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Class A Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid variable award accounting). If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Class A Common Stock
acquired upon such exercise with respect to which such determination is
otherwise deferred, to accelerate the determination of such tax withholding
obligation to the date of exercise of your option. Notwithstanding the filing of
such election, shares of Class A Common Stock shall be withheld solely from
fully vested shares of Class A Common Stock determined as of the date of
exercise of your option that are otherwise issuable to you upon such exercise.
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Class A Common Stock or release such shares of Class A Common Stock from any
escrow provided for herein unless such obligations are satisfied.

 

5



--------------------------------------------------------------------------------

11. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

12. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Employment Agreement (as defined in the Grant Notice) and the Plan (to the
extent not inconsistent with the Employment Agreement), the provisions of which
are hereby made a part of your option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict or
inconsistency between the provisions of your option and those of the Plan, the
provisions of the Plan shall govern unless they are inconsistent with the
Employment Agreement, in which event the Employment Agreement shall govern. In
the event of any conflict or inconsistency between the Stock Option Agreement
and the Grant Notice, the provisions of the Grant Notice shall govern.

 

6



--------------------------------------------------------------------------------

ATTACHMENT 2

LEAPFROG ENTERPRISES, INC.

2002 EQUITY INCENTIVE PLAN

[See Appendix C of LeapFrog Enterprises, Inc.’s

Definitive Proxy Statement pursuant to Section 14(a) of the

Securities Exchange Act of 1934 filed with the

Securities and Exchange Commission

on April 19, 2006 (SEC File No. 001-31396)]

 

7



--------------------------------------------------------------------------------

LEAPFROG ENTERPRISES, INC.

STOCK OPTION GRANT NOTICE

LeapFrog Enterprises, Inc. (the “Company”), pursuant to this Stock Option Grant
Notice (the “Grant Notice”) and the Stock Option Agreement attached hereto as
Attachment I (the “Stock Option Agreement”), hereby grants to Optionholder a
nonstatutory stock option to purchase the number of shares of the Company’s
Class A Common Stock set forth below. This option is subject to all of the terms
and conditions as set forth herein and in the Stock Option Agreement, which is
attached hereto and incorporated herein in its entirety. Defined terms not
explicitly defined herein but defined in the Stock Option Agreement shall have
the same definitions as in the Stock Option Agreement.

 

Optionholder:       Date of Grant:       Vesting Commencement Date:       Number
of Shares Subject to Option:       Exercise Price (Per Share):       Total
Exercise Price:       Expiration Date:      

 

Exercise Schedule:    Same as Vesting Schedule Vesting Schedule:    The shares
subject to the option shall vest in accordance with the following vesting
schedule, provided that Optionholder’s Continuous Service as an Employee of the
Company has not terminated prior to the applicable vesting date: 1/4 of the
shares shall vest one year after the Vesting Commencement Date and 1/48 of the
shares shall vest monthly thereafter over the next three years.   
Notwithstanding the foregoing vesting schedule, some or all of the shares
subject to the option shall vest at an earlier time, and shall be exercisable
for an extended period of time, under certain circumstances as provided in the
Employment Agreement (as defined below). Payment:    By one or a combination of
the following items (described in the Stock Option Agreement):   

x       By cash, check, bank draft or money order payable to the Company

  

x       Pursuant to a Regulation T Program if the shares are publicly traded

  

x       By delivery of already-owned shares if the shares are publicly traded

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice and
the Stock Option Agreement. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice and the Stock Option Agreement set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder, and (ii) the following agreements only:
OTHER AGREEMENTS:    Employment Agreement dated as of July 3, 2006 between
Optionholder and the Company (the “Employment Agreement”)



--------------------------------------------------------------------------------

LEAPFROG ENTERPRISES, INC.     OPTIONHOLDER:

By:

              Signature       Signature

Title:

        

Date:

    

Date:

          

ATTACHMENTS: Stock Option Agreement

 

2



--------------------------------------------------------------------------------

ATTACHMENT 1

STOCK OPTION AGREEMENT

LEAPFROG ENTERPRISES, INC.

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, LeapFrog Enterprises, Inc. (the “Company”) has granted you a
nonstatutory stock option to purchase the number of shares of the Company’s
Class A Common Stock (“Class A Common Stock”) indicated in your Grant Notice at
the exercise price indicated in your Grant Notice.

This option (i) is not intended to qualify as an “incentive stock option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”); (ii) is not subject to, and is granted outside of, the Company’s 2002
Equity Incentive Plan; and (iii) is granted pursuant to the employment
inducement award exemption from stockholder approval under NYSE Listed Company
Manual Section 303A.08.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service (as defined in Section 10) as an Employee
of the Company.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Class A Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for certain capitalization
adjustments, as provided in Section 9.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check, bank draft or money order payable to the Company or
in any other manner permitted by your Grant Notice, which may include one or
more of the following:

a. In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Class A Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Class A Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds.

b. In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Class A Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Class A Common



--------------------------------------------------------------------------------

Stock (either by actual delivery or attestation) either that you have held for
the period required to avoid a charge to the Company’s reported earnings
(generally six (6) months) or that you did not acquire, directly or indirectly
from the Company, that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at Fair Market Value (as
defined in Section 10) on the date of exercise. “Delivery” for these purposes,
in the sole discretion of the Company at the time you exercise your option,
shall include delivery to the Company of your attestation of ownership of such
shares of Class A Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Class A Common Stock to the extent such tender would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

4. WHOLE SHARES. You may exercise your option only for whole shares of Class A
Common Stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Class A Common
Stock issuable upon such exercise are then registered under the Securities Act
of 1933, as amended (the “Securities Act”) or, if such shares of Class A Common
Stock are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

6. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
(as set forth in the Grant Notice) and expires upon the day before the tenth
(10th) anniversary of the Date of Grant; provided, however, that in accordance
with the provisions of the Employment Agreement (as defined in your Grant
Notice), the term of your option shall expire prior to the tenth
(10th) anniversary of the Date of Grant if your employment with the Company
terminates prior to such date, as set forth in the Employment Agreement.

7. Exercise.

a. You may exercise the vested portion of your option during its term by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require, all in a manner consistent
with the procedures approved by the Board for exercise of stock options by other
senior executives of the Company.

b. By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Class A Common Stock
are subject at the time of exercise, or (3) the disposition of shares of Class A
Common Stock acquired upon such exercise.

 

2



--------------------------------------------------------------------------------

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

9. ADJUSTMENTS UPON CHANGES IN STOCK.

a. Capitalization Adjustments. If any change is made in, or other event occurs
with respect to, the Class A Common Stock subject to your option without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company (each a
“Capitalization Adjustment”), your option will be appropriately adjusted in the
class(es) and number of shares and price per share of securities subject to the
option. The Board of Directors of the Company (the “Board”) shall make such
adjustments, and its determination shall be final, binding and conclusive. The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.

b. Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, your option shall terminate immediately prior to the completion of
such event.

c. Corporate Transaction. In the event of a Corporate Transaction (as defined in
Section 10), any surviving corporation or acquiring corporation may assume your
outstanding option or may substitute a similar stock award for your outstanding
option (it being understood that similar stock awards include, but are not
limited to, awards to acquire the same consideration paid to the stockholders or
the Company, as the case may be, pursuant to the Corporate Transaction). A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of your option or substitute a similar stock
award for only a portion of your option. In the event that any surviving
corporation or acquiring corporation does not assume your outstanding option or
substitute a similar stock award for your outstanding option, then unless
otherwise provided by the Board, you may exercise your option (to the extent
vested) prior to the effective time of the Corporate Transaction, and your
option shall terminate if not exercised prior to the effective time of the
Corporate Transaction.

d. Change in Control. Upon the occurrence of a Change in Control (as defined in
Section 10), the shares subject to your option shall become fully vested as of
the date the Change in Control occurs, provided that your Continuous Service (as
defined in Section 10) as an Employee of the Company has not terminated prior to
such date.

10. DEFINITIONS. For purposes of this Stock Option Agreement, the following
terms shall have the following definitions:

a. “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

3



--------------------------------------------------------------------------------

b. “Continuous Service” means that your service with the Company or an
Affiliate, whether as an Employee, Director or consultant, is not interrupted or
terminated. A change in the capacity in you render service to the Company or an
Affiliate as an Employee, Director or consultant or a change in the entity for
which you render such service, provided that there is no interruption or
termination of your service with the Company or an Affiliate, shall not
terminate your Continuous Service. For example, a change in status from an
Employee of the Company to a consultant of an Affiliate or a Director shall not
constitute an interruption of Continuous Service. Notwithstanding the foregoing,
in the event that you terminate your service with the Company as an Employee,
you shall cease vesting in your option as of such date of termination,
regardless of whether you continue your service in the capacity of a Director or
consultant without interruption or termination. The Board, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by the Board, including
sick leave, military leave or any other personal leave. Notwithstanding the
foregoing, a leave of absence shall be treated as Continuous Service for
purposes of vesting in your option only to such extent as may be provided in the
Company’s leave of absence policy or in the written terms of your leave of
absence.

c. “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, and as a result of which the
operations of the Company are no longer being conducted; or

(iv) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition.

 

4



--------------------------------------------------------------------------------

d. “Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Class A Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

e. “Director” means a member of the Board of Directors of the Company.

f. “Employee” means any person employed by the Company or an Affiliate. Service
as a Director or payment of a director’s fee by the Company or an Affiliate
shall not be sufficient to constitute “employment” by the Company or an
Affiliate.

g. “Entity” means a corporation, partnership or other entity.

h. “Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended), except that “Exchange Act Person” shall not include (A) the Company or
any Subsidiary of the Company, (B) any employee benefit plan of the Company or
any Subsidiary of the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary of
the Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company.

i. “Fair Market Value” means, as of any date, the value of the Class A Common
Stock determined as follows:

(i) If the Class A Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Class A Common Stock shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Class A Common Stock) on the last market trading day prior to the
day of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable.

 

5



--------------------------------------------------------------------------------

(ii) In the absence of such markets for the Class A Common Stock, the Fair
Market Value shall be determined by the Board based upon an independent
appraisal in compliance with Section 409A of the Code.

j. “Subsidiary” means, with respect to the Company, (i) any corporation of which
more than fifty percent (50%) of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

a. At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

b. Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Class A Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Class A Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid variable award accounting). If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Class A Common Stock
acquired upon such exercise with respect to which such determination is
otherwise deferred, to accelerate the determination of such tax withholding
obligation to the date of exercise of your option. Notwithstanding the filing of
such election, shares of Class A Common Stock shall be withheld solely from
fully vested shares of Class A Common Stock determined as of the date of
exercise of your option that are otherwise issuable to you upon such

 

6



--------------------------------------------------------------------------------

exercise. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

c. You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Class A Common Stock or release such shares of Class A Common Stock from any
escrow provided for herein unless such obligations are satisfied.

13. NOTICES. Any notices provided for in your option shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

14. CHOICE OF LAW. Your option shall be governed by, and construed in accordance
with the laws of the State of California, as such laws are applied to contracts
entered into and performed in such State.

15. AMENDMENT OF OPTION. The Board, at any time, and from time to time, may
amend the terms of your option; provided, however, that the rights under your
option shall not be impaired by any such amendment unless you consent in
writing.

16. COVENANTS OF THE COMPANY.

a. Availability of Shares. During the term of your option, the Company shall
keep available at all times the number of shares of Class A Common Stock
required to satisfy your Option.

b. Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over your option such
authority as may be required to grant your option and to issue and sell shares
of Class A Common Stock upon exercise of your option; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act the option or any Class A Common Stock issued or issuable pursuant to the
option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Class A Common Stock under
the option, the Company shall be relieved from any liability for failure to
issue and sell Class A Common Stock upon exercise of the option unless and until
such authority is obtained.

17. GOVERNING DOCUMENT. Your option is subject to all the provisions of the
Employment Agreement (as defined in the Grant Notice). In the event of any
conflict or inconsistency between the provisions of your option and those of the
Employment Agreement, the Employment Agreement shall govern. In the event of any
conflict or inconsistency between the Stock Option Agreement and the Grant
Notice, the provisions of the Grant Notice shall govern.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

GENERAL RELEASE

I confirm that I have been paid all accrued salary, bonuses and other
compensation (including accrued unused vacation) owed to me for my employment
services to LeapFrog Enterprises, Inc. (the “Company”) through and including my
employment termination date (the “Separation Date”).

In consideration for the severance and other post-termination benefits to be
provided to me pursuant to my Employment Agreement with the Company dated
effective as of July 3, 2006 (the “Agreement”), I hereby release the Company,
its parents, subsidiaries, successors, predecessors and affiliates, and each of
such entities’ directors, officers, employees, agents, attorneys, insurers,
affiliates and assigns, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I sign this General Release (the “Release”). This general release includes, but
is not limited to: (a) all claims arising out of or in any way related to my
employment with the Company, the termination of that employment, or my role or
activities as a director of the Company or the termination of that role; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other equity interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended), the California Labor Code, and
the California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, this release shall not release the Company from (i) its obligation to
reimburse me for valid business expenses that I have incurred on behalf of the
Company and in compliance with its policies and that I submit for reimbursement
within sixty (60) days after the Separation Date, (ii) its obligations under any
outstanding Option or Equity Award (as defined in the Agreement) I may hold or
any Company-sponsored retirement plan, (iii) any obligation to indemnify me
pursuant to the Company’s certificate of incorporation and bylaws, any written
indemnification agreement to which I am a party or applicable law, or (iv) any
obligation to be performed by it after the Release Effective Date (as defined
below) under the Agreement. I represent that I have no lawsuits, claims or
actions pending in my name, or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
paragraph.



--------------------------------------------------------------------------------

I acknowledge that I am also knowingly and voluntarily waiving and releasing any
rights that I may have under the under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”). I acknowledge that the consideration given for
this waiver and release is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release do not apply
to any rights or claims that may arise after the date I sign this Release; (b) I
have been advised hereby that I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days to consider this Release
(although I may choose to voluntarily sign it earlier); (d) I have seven
(7) days after the date I sign this Release to revoke my agreement to it (by
providing the Company (through its General Counsel) with written notice of such
revocation); and (e) my acceptance of this Release will not be effective until
the date upon which the revocation period has expired, which will be the eighth
day after I sign it (provided I do not earlier revoke my acceptance of it) (the
“Release Effective Date”).

I understand that this Release includes a release of all unknown and unsuspected
claims. I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby waive all rights and benefits
under Section 1542 of the California Civil Code and any law or legal principle
of similar effect in any jurisdiction with regard to this Release, including my
release of unknown and unsuspected claims herein.

This Release, together with the Agreement (including any exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Bank that is not expressly
stated herein.

 

Understood and agreed:            

Date:                                         
                                             

Jeffrey G. Katz

   

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF EXECUTIVE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment or continued employment by LEAPFROG
ENTERPRISES, INC. (the “Company”), and the compensation now and hereafter paid
to me, I hereby agree as follows:

1. NONDISCLOSURE.

1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Proprietary Information”
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, training, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company.

1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other third
party to whom I have an obligation of confidentiality, and I will not bring onto
the premises of the Company any unpublished documents or any property belonging
to any former employer or any other third party to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

 

1



--------------------------------------------------------------------------------

2. ASSIGNMENT OF INVENTIONS.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit B for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”

2.4 Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) and agree that my
signature acknowledges receipt of the notification.

2.5 Obligation to Keep Company Informed. During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870; and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing

 

2



--------------------------------------------------------------------------------

to the Company pursuant to this Agreement relating to Inventions that qualify
fully for protection under the provisions of Section 2870. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.

2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. ADDITIONAL ACTIVITIES. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company. I agree further that for the period
of my employment by the Company and for one (l) year after the date of
termination of my employment by the Company I will not, either directly or
through others, solicit or attempt to solicit any employee, independent
contractor or consultant of the company to terminate his or her relationship
with the Company in order to become an employee, consultant or independent
contractor to or for any other person or entity. I agree further that for the
period of my employment with the Company and for one (1) year after the date of
termination of my employment with the Company I will not in any manner
discourage any client or customer of the Company from continuing its business
relationship with the Company.

 

3



--------------------------------------------------------------------------------

5. NO CONFLICTING OBLIGATION. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.

6. RETURN OF COMPANY DOCUMENTS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.

7. LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery, or express mail (e.g., Federal Express) delivery, to the appropriate
address or if sent by certified or registered mail, three (3) days after the
date of mailing.

9. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Alameda
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.

10.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement; this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein; and such provision shall be construed and modified so as to render it
valid, lawful, and enforceable in a manner consistent with the intent of the
parties to the extent compatible with the applicable law as it shall then
appear.

 

4



--------------------------------------------------------------------------------

10.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

10.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

10.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company’s right to terminate
my employment at any time, with or without cause or advance notice, which rights
are hereby expressly reserved.

10.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

10.7 Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Section 2.7) of this Agreement shall apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period. This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof and supersedes and merges
all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

This Agreement shall be effective as of the first day of my employment with the
Company.

I HAVE READ THIS AGREEMENT CAREFULLY, UNDERSTAND ITS TERMS, AND AGREE THERETO. I
HAVE COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.

 

Dated:                                                                      

    (Signature)     (Printed Name)

 

5



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

LEAPFROG ENTERPRISES, INC.

By:     

Title:

    

6401 Hollis Street, Suite 100

(Address)

Emeryville, CA 94608

Dated:                                                                      

 

6



--------------------------------------------------------------------------------

EXHIBIT A

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

2. Result from any work performed by you for the Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.



--------------------------------------------------------------------------------

EXHIBIT B

Instructions: All employees should complete Section 1.

If you have checked “I have”, please complete Sections 2 & 3 of the Exhibit and
sign and date it.

If you have checked “I have not”, you should not complete any remaining
Sections. You should sign and date it.

1. Prior to my engagement by LeapFrog Enterprises, Inc. (the “Company”),

 

  ¨ I have

 

  ¨ I have not

made, conceived or reduced to practice, either alone or jointly with others,
inventions or improvements relevant to the subject matter of my employment by
the Company.

(If you checked “have not”, you should not complete sections 2 & 3 of this
Exhibit. If you checked “have,” please complete the remaining sections of this
memorandum. Please sign and date this as well.)

2. Except as listed in Section 3 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
the Company that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company:

 

        

 

  ¨ Additional sheets attached.

3. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 2 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

  Invention or Improvement      Party(ies)      Relationship 1.               
      2.                      3.                     

 

  ¨ Additional sheets attached.

 

By:

       (EMPLOYEE SIGNATURE)

PrintedName:                                                              

Date:                                                     

 

2